        Case2:18-cv-04375-CFK
       Case  2:18-cv-04375-CFKDocument
                               Document  16 Filed
                                       14-1 Filed12/05/18
                                                  12/07/18 Page
                                                            Page1of1
                                                                 1 of 1




                                                                                       APPENDIX X


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    JAMES EVERETI SHELTON, et al.                   CIVIL ACTION

               v.
    DIRECT ENERGY, LP, et al.
                                                    NO.    2: l 8-cv-4375-CMR

                                         ORDER

       AND NOW, this 7f£ \         Day of 'i>u:~t <            , 2018 , it is hereby

       ORDERED that the application of Brian K. Murphy                 Esquire, to practice in this

court pursuant to Local Rule of Civil Procedure 83.S.2(b) is

       {Jl£aRANTED.
       _[J_ DENIED.
